s wf fgf coe - - eo internal_revenue_service op e-edty tt department on0r0 washington oc contac pers telephone nurnber in reference to date nov legend c d dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to the proposed transfer of all the net assets of c and d of to b b c and d are exempt under sec_501 of the internal_revenue_code and are classified as private_foundations under sec_509 b's directors have had differences of opinion as b can best be achieved charitable objectives of directors propose to distribute all of b's assets to that both will receive approximately fifty percent assets subject_to adjustment to reflect distributions made to charitable organizations directly by b prior to distribution and d will continue to pursue the exempt purposes of the transfer directors of the control of the hands of c and d will c and d be in b b after so of b's the to how the therefore the b represents that the transfers to c and p will consideration and will not day after the transfer of interna revenue service of foundation status pursuant such time as no remaining assets to section so7 a rb netifies the service of such be from current inceme all of its assets k will notify the its intent to terminate its private be without at least one the of intent jode it will a have jus b represents that it does not have any outstanding grants with respect to which it responsibility under sec_4945 of the code is required to exercise expenditure b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as terminated acts or failures to act or to act giving rise to of a willful and flagrant act or failure a termination pursuant to sec_507 a furthermore b has not committed willful repeated a private_foundation has been the code sec_507 of the code which provides for the voluntary that except for transfers described in section an organization's private_foundation_status will be and involuntary termination of private_foundation_status provides in part b terminated only if its intent to terminate or repeated acts or failure to act giving rise to liability for tax under chapter or failures to act there has been either willful the organization notifies the service of a willful and flagrant act or sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of foundation nor a significant disposition of assets in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result ina lermination of the transferor private_foundation under sec_507 elects to terminate pursuant to sec_507 a the code unless the transferor private_foundation applicable as defined or section a private of sec_1_507-3 of the regulations provides that a of of the code the transferor organization in transferee organization in the case of section dollar_figure b benefit ameunt nbganization mujtiplied by the such transferee and the denominator of which is wade such aggregate tax_benefit pothe transferor the assets market of assets pothe less fair of of a transfer described in shall succeed to the aggregate tax an amount equal to the the transferor a fraction the numerator of which is less encumbrances transferred to the fair market enocumb ances lf immediately before the transfer at the time of transfer fair_market_value is determined sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 to b transfers where all net assets are transferred to one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of b transfer of all or part of private_foundation satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 the code for any taxable_year in which it makes a section such transfer shall itself be counted toward its net assets to another which only relates sec_1_507-3 i and iii of the regulations provides a private_foundation transfers all of that if another private_foundation that is effectively controlled within the meaning of sec_1_482-1 of same or persons who effectively controlled the transferor private_foundation the transferee shall be treated as transferor for purposes of chapter and sec_507 through of the regulations by the its net assets to it were the the code if sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not an organization described in sec_501 c organization described in sec_509 or treated as described in sec_501 under sec_4947 a taxable_expenditure it must be other than an be to to sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private- foundation sec_4942 of the code defines a qualifying a distribution as purposes described in sec_170 c b contribution to or one or more disqualified persons or which 1s not provided or directly in carrying out seet roan an operating_foundation except b re any amount_paid tc ace 1i any amount_paid to accomplish one or more other than any an organization controlled by the foundation a private_foundation one or more purposes deseribed in as otherwise used ag ' an jed sec_4944 of the code imposes certain taxes on investments jeopardizing a private foundation's charitable purposes sec_4945 of the code imposes a tax on the foundation on of the code provides that for purposes of this each taxable_expenditure as defined in sec_4945 sec_4945 section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as unless a or of sec_509 foundation as defined in sec_4940 or foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h such organization is described in paragraph a grant to an organization an exempt operating the private b or is sec_4945 of the code provides that expenditure_responsibility referred to private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary in subsection d means that the to obtain full sec_53_4945-5 i of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 of assets described in sec_507 b and this section apply to transfers h and based upon the above facts to b c and d will allow c and d of charitable purpose and activities previously conducted by b and d will be controlled by the same directors that controlled b to continue the same c the transfer of the net assets because b is not terminating its existence and because there has been no willful repeated or flagrant act giving rise to liability under chapter sec_507 and d a result of the transfer of assets from b no tax will be imposed on b under as to because b will not notify the service of its intent to the transfer of all lerminate its private_foundation_status until at after rwceomplished sec_507 i ‘ peundation status being terminated under section sec_67 la te the code will the service has not notified b b c and d has been of b's assets to the transfer of assets to the imposition of a termination_tax under its privat a cc and least one day apply te not that not also fer all of of tly therefore oresulr oop bs in has ceodee howep because c and d are controlled by b for purposes of chapter of the code and sec_507 through sec_509 c and d will be treated subsequent to the transfer of all of b's assets as in the proportion which the fair_market_value of the fair_market_value of b's assets less encumbrances immediately before the transfer less encumbrances transferred to each bears to if each were b the assets of the code because the transfers of b's assets to of transfers described in sec_507 aggregate tax_benefit of proportions determined in accordance with sec_1 a i c and d will be the code b should be carried over to of the regulations the c and d in the code because b as an organization described in sec_501 c is not a disqualified_person with respect to either of cc or d acts of self-dealing within the meaning of sec_4941 of code c and d will not constitute the the transfers of assets to because the proposed transfers of assets to c and d will be made to accomplish the exempt purposes of not constitute investments for purposes of sec_4944 of code under sec_4944 of assets from b the excise_taxes imposed on jeopardizing investments the transfers will the the code will not apply to the transfer c and d thus of to b because c and d should be treated as if they are b for the purposes of chapter will not impose tax under sec_4940 of investment_income under sec_4940 of as the income of to each c and d the code will be treated in proportion to the assets transferred the code b's net the transfer of assets from b to c and d because b has no outstanding grants with respect to which it be is required to exercise expenditure_responsibility b witl obligated to satisfy the expenditure_responsibility requirement of sec_4945 c and d will the code and the transfer of assets to a taxable_expenditure under sec_4945 of the code not not of be because all of the assets of b will be transferred to c and in d which are private_foundations effectively controlled by the same persons who central b were b assets market the transfer minimum dostripution requitrements caf section at c and d should be treated as value of encumbrances transferred to each bears to ymmrediiats of the proportion which the fair market be peared tes meet encumbrances therefore b if each the the v before bis assets less veir thie cade fair othe nor bea its assets and for on the same basis c and d's distributable the year in which it transfers all of subsequent years amount for such taxable_year should be increased by their respective pro_rata share of b's distributable_amount for the year of the transfer and all qualifying distributions made by b in the year of the transfer should be treated on a pro_rata basis as having been made by c and d responsible for reporting their respective pro_rata share of all undistributed_income for the year of the transfer as determined in accordance with sec_4942 of moreover c and d would be the code accordingly based on the information furnished we rule as follows the transfer of all of b's assets to c and d will constitute a transfer of assets described in section s07 b of the code and will not result in the imposition of tax pursuant to sec_507 a termination the code of c and d provided that b notifies the service of the code at least one day after the transfer of all its intention to terminate private_foundation_status pursuant to sec_507 a of assets to sec_507 preparation and or filing by b documents required by state law in winding up dissolution and termination will result in imposition of tax under sec_507 of then the amount of termination_tax under the code will be zero and neither the of any final accounting or other the code of b's of for purposes of chapter the code and sec_507 c and d will be treated subsequent to through of the code the transfer of all of b's assets if each were b proportion which the fair_market_value of the assets encumbrances transferred to each bears to the fair_market_value of b's assets transfer less encumbrances immediately before the in the less of a sec_4 the aggregate tax_benefit defined in sec_507 the code will be carried over to of determined in accordance with sec_1_507-3 of regulations in proportions the c and d s the transfer of b's assets to c and d will not constitute solf-dealing under sec_4941 of the code the transfer of b's assets to c and d will not constitute jeopardizing investment within the meaning of sec_4944 of code i dh ‘4 ’ the transfer of b's assets to c and d will not result in tax under sec_4940 of the code the transfer of b's assets to c and d will not constitute taxable_expenditures within the meaning of sec_4945 of the code and b will have no expenditure_responsibility as in sec_4945 transfers and h with respect to these set forth b will not be required to comply with the record-keeping requirements of sec_4942 the transfers subsequent to the transfer of all of cc and d b of the code with respect to its assets to for the taxable_year of the proposed transfer and any subsequent year minimum distribution_requirements of sec_4942 with respect to the proposed transfer of assets b will not be required to comply with the and d will assume all obligations with respect to any of the code for the taxable_year of of b's undistributed_income within the meaning of sec_4942 in proportions determined in accordance with sec_1 a i proportions determined in accordance with sec_1 a distributions for the taxable_year of the proposed transfer any of the regulations and c and d will also succeed the regulations to b's excess qualifying as determined in sec_4942 the code of of in if the proposed transfer we are informing the ohio ep eo key district_office of this action organization's permanent records please keep a copy of this ruling with your this ruling is directed only to the organization that requested it may not sec_6110 of the code provides that it be used or cited as precedent - sincerely raid v sack f exempt ordganizat ions vecohniceal reiniech 6g
